Citation Nr: 0821655	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits on behalf of his minor child, C.M., who 
lives with the appellant.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970 and from May 1984 to October 1991.  

The appellant and the veteran are the parents of C.M., a 
dependent minor child, who lives with the appellant.  In 
March 2003 the appellant filed for apportionment of the 
veteran's compensation benefits to help pay living expenses 
for C.M.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision of 
the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied apportionment of the 
veteran's benefits for this purpose.  

In her April 2004 substantive appeal (i.e. Form 9) to the 
Board the appellant did not request a hearing before the 
Board.  The appellant filed an additional February 2008 Form 
9, though, where she did check the box indicating that she 
desired a Travel Board hearing.  In a subsequent March 2008 
report of contact, however, it was noted that the RO called 
the appellant and she indicated that her February Form 9 was 
simply a response to a January 31, 2008, supplemental 
statement of the case (SSOC).  She also explicitly indicated 
that she did not wish to wait for the 60 day due process 
period following the SSOC to expire but instead wanted to 
proceed with her case and have it certified to the Board of 
Veteran's Appeals.  Subsequently in March 2008 the appellant 
submitted a signed statement indicating that she felt she had 
made her case clear; that she had no additional evidence to 
furnish and that she did not desire to wait for the 60 day 
due process period to expire.  Given the veteran's clear 
signed communication that she wanted to proceed expeditiously 
and that she felt that had made her case clear, the Board 
finds that she did not desire the Board hearing that she 
apparently requested by checking the box on the February 2008 
Form 9.  Accordingly, the Board finds it appropriate to 
proceed with appellate review.              


FINDINGS OF FACT

1.  The appellant and the veteran have one child who lives 
with the appellant, C.M. 

2.  The veteran is in receipt of VA disability compensation 
at the 100 percent plus housebound rate.

3.  The record shows that veteran has been meeting his state 
mandated child support obligations.  

4.  It has not been adequately demonstrated that the 
appellant and C.M. have monthly expenses that are greater 
than their monthly income. 


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal is not subject to the rules governing VA notice 
and assistance upon receipt of a claim for benefits as it 
concerns "Special Provisions Relating to Benefits" under 
chapter 53 of title 38, United States Code and not "Claims, 
Effective Dates, and Payments" under chapter 51 of title 38, 
United States Code. See Sims v. Nicholson, 19 Vet. App. 453, 
456 (2006); Lueras v. Principi, 18 Vet. App. 435, (2004) 
(chapter 53 does not address the adjudication or granting of 
benefits as does chapter 51); see also Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  The Board does note that the 
appellant did receive notice of the evidence necessary to 
substantiate her claim and of the specific types of financial 
information she needed to submit in an April 2003 notice 
letter and March 2005 follow-up letter.  The veteran also 
received this notice in letter form in April 2003 and March 
2005.

II. Factual Background

A June 2002 home loan document shows that the veteran had 
taken out an $80,000 loan with a payment of $586.46 per 
month.

In an August 2002 letter to the attorney who was representing 
the appellant for child support purposes, the appellant 
indicated that three of the kids living with the veteran and 
his current spouse were not the children of the veteran but 
of his current spouse and a different father.  She also 
indicated that this other father was paying child support to 
the veteran's current spouse.  

A March 2003 VA printout shows that the veteran was receiving 
$681 in compensation as of December 2002 and that he had 
seven dependent children, including C.M.  

An April 2003 VA report of contact indicated that the 
appellant had contacted the RO regarding possible 
apportionment of the veteran's benefits.  The appellant 
indicated that she did receive $260 of child support through 
the court but that she needed more money as C.M. had asthma 
like her father.  

An undated note contained in the claims file indicates that 
the veteran married his current spouse in August 2000.  The 
spouse had four children of her own and the veteran had three 
children including C.M.  

In an April 2003 letter the appellant indicated that she had 
asked for an increase in child support from the veteran to 
$280.  She alleged that she was still trying to pay off the 
bills incurred when C.M. was born and she noted that her 
monthly rent was $791 plus water.   She attached copies of a 
number of recent bills and receipts, which did show a number 
of apparent debts.  

A 2003 IRS E-file Signature Authorization shows an adjusted 
gross income for the appellant of $11,901 and a tax refund of 
$1,064.

A November 2003 billing statement shows that the appellant 
owed her child support attorney $3701.96 in fees.    

In February 2004 the appellant reported that the monthly 
expenses for her and C.M. totaled approximately $1500.  

On her April 2004 Form 9 the appellant indicated that the 
Court had awarded $291 per month of child support for C.M.  
She also indicated that C.M. had a history of asthma, which 
caused large medical costs. 

An April 2004 Dallas County Court order shows that the 
veteran's and C.M.s parent child relationship was modified so 
that the veteran had to pay $290 per month in child support.  
It was also ordered that the veteran should provide and pay 
for health insurance for C.M. and the appellant was ordered 
to pay $150 in court costs.  

On a July 2004 application for rental assistance the 
appellant indicated that she was unemployed and but that she 
was receiving unemployment benefits along with $3480 per year 
in child support.  
 
A September 2004 rating decision granted the veteran service 
connection for peripheral artery disease of the right lower 
extremity and left lower extremity, service connection for 
PTSD and service connection for hypertensive cardiovascular 
disease.  The decision also granted special monthly 
compensation based on housebound criteria and special monthly 
compensation based on the loss of use of a creative organ.  
The veteran's overall rating was 100 percent.  An 
accompanying September 2004 letter indicated that veteran was 
entitled to $3,054 in monthly compensation as of May 1, 2003, 
$3,115.00 in monthly compensation as of December 1, 2003 and 
$3,197.00 in monthly compensation as of September 1, 2004.  
The letter also appeared to show that the veteran was 
receiving approximately $65 in compensation for each 
additional dependent.  

An October 2004 Dallas County Court judgment shows that the 
appellant was evicted from her apartment and was found to owe 
her landlord a principal amount of 3791.90, along with $960 
in attorneys fees.  

A January 2005 report from the appellant indicated that 
monthly expenses included $860 in rent, $500 per month for 
education/childcare, $294.37 for phone, $102.75 for 
electricity, $106 for storage and $45 in transportation.  She 
also noted that she owed $1004.93 and $818.94 respectively on 
her two credit cards, $339.04 for pediatric pulmonary care 
and $43 to express script. 

A January 2005 dependents educational assistance form shows 
that the veteran had seven verified dependent children along 
with his current spouse. 

A February 2005 notice shows that the veteran was issued a 
convenience check due to severe hardship as a result of not 
receiving his February 2005 check.  It was noted that the 
veteran was in dire need of funds to pay his creditors and 
that VA was at fault for sending the February check to an old 
address.  

In a March 2005 report of contact the RO noted that the 
appellant had provided some information in January 2005 
regarding her monthly income and expenses but that more 
information was needed.  Thus the appellant was asked via 
letter to provide the amount she paid monthly for each credit 
card bill and to clarify whether the $339.04 she owed to the 
Pediatric Pulmonary Association and the $43 she owed to 
Express Script were monthly bills or total bills.  She was 
also asked to provide copies of the bills and the amount of 
income she brought home after taxes from her job at Medallion 
Senior Living.  

In an April 2005 report the veteran reported total monthly 
expenses of $4,440.47, which included $290 in child support 
for C.M.  In an accompanying letter the veteran indicated 
that in addition to the child support, he provided Tricare 
Insurance and education benefits.  He also noted that Social 
Security benefits had been granted for C.M. through the 
veteran as well but he had been unable to reach the appellant 
to get these benefits to her.  

In an April 2005 statement the appellant did not clarify what 
her monthly credit card or other debt payments were.  She did 
indicate that she paid $867.80 for rent, $20 for gas, $80 for 
a storage fee and $141 per week for school.  She also 
attached a number of letters from creditors. 

An April 2005 letter from Medallion Senior living indicated 
that the appellant received a net income of $1781.89 for the 
month of March 2005.  

A May 2005 report of contact noted that the RO called the 
appellant to obtain more information regarding her expenses 
and income.  She was specifically asked to report her average 
monthly expenses and income in full.  The appellant indicated 
that the $339.04 to the Pediatric Pulmonary Associates had 
been paid and the $43 to Express Script had been paid but 
that she had another bill from the latter.  The RO requested 
that the appellant combine all of her medical expenses and 
report what her average monthly payment was.  

In a subsequent May 2005 report the appellant indicated that 
her monthly expenses included $864 for rent, $100 for food, 
$100 for clothes, $564 for school, $60 for gas and $80 for 
storage.  She also had two medical bills, one for $1352 and 
one for $549.28 that had already been sent to collection.  
Additionally she had $67.38 in monthly expenses for doctor 
bills.  

An October 2005 letter from the De Soto Independent School 
District to VA indicated that C.M. was having an extreme 
amount of difficulty in school.  The District indicated that 
any assistance that VA could provide for C.M. to better 
herself so that she could receive the education that she was 
due was highly appreciated.  

An October 2005 letter shows that C.M. was entitled to 
monthly child benefits beginning in January 2005.  The first 
check included retroactive benefits and was for $1317.00 and 
the appellant was then to receive $126 per month for C.M.  In 
2007 this payment increased to $136 per month.  

In a January 2007 statement the appellant indicated that her 
only income was $739.62 that she received on behalf of her 
daughter.  She also indicated that her monthly expenses were 
$848 so she had to pay out more than she was taking in.  She 
again listed a number of outstanding debts.  

A March 2007 letter shows that the appellant began receiving 
SSI for C.M. in the amount of $313.67 per month.  

An April 2007 letter shows that the appellant was approved 
for food stamps in the amount of $193 per month,   

In a May 2007 statement the appellant indicated that she had 
not worked since September 2005.  Her current rent was $585 
per month and she paid $100 per month in food.  Her daughter 
had special needs.  In the calendar year she had spent 
$857.64 for medication at CVS.  Her phone bill was $70 per 
month.

A June 2007 letter from the Social Security Administration 
(SSA) indicated that from July 2007 forward the appellant was 
receiving $313.67 per month in SSI for C.M.  Also, the 
appellant would be receiving a total of $3,759.68 in 
retroactive monies for C.M. for the time frame between April 
2005 and October 2006.  Because of the large amount the 
appellant could not receive all of the money in one lump sum.  
Instead, she would be receiving up to three installment 
payments, six months apart.  

In October 2007 the appellant reported income of $193 per 
month for food stamps, $136 for Social Security (from the 
veteran for C.M.), $290 for child support and $313.67 for 
SSI.  The total income reported was thus $932.67.  She 
reported expenses of $585 for rent, $100 for food and $70 for 
phone for a total of $755.  She also noted that she had 
additional medical expenses.  

III.  Analysis

Applicable regulations provide that all or any part of the 
compensation payable on account of any veteran may be 
apportioned if the veteran's children are not in his custody 
if the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307(a); 38 C.F.R. § 3.450.  In addition to the provisions in 
38 C.F.R. § 3.450, compensation may be specially apportioned 
between the veteran and his dependents on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451.  

In determining the basis for special apportionment, the 
following facts are to be considered: the amount of VA 
benefits payable, other income and resources of the veteran 
and of the dependents who are claiming apportionment, and the 
special needs of the veteran, his or her dependents and/or 
the apportionment claimants.  38 C.F.R. § 3.451 (2006).  The 
amount apportioned should generally be consistent with the 
number of dependents involved.  38 C.F.R. §§ 3.451, 3.453.  

In the instant case, it is reasonably shown that the veteran 
is discharging his responsibility for the support of C.M. as 
he has been paying $290 per month in child support, provides 
an additional $136 in Social Security payments and provides 
C.M. with health insurance.  Consequently, the Board finds 
that a general apportionment is not warranted.  38 C.F.R. 
§ 3.450.  Regarding special apportionment the Board notes 
that it is reasonably shown that the appellant has been 
recently unemployed, has experienced financial difficulty and 
is not replete with resources.  She has apparently been 
receiving only $932.67 in regular monthly support, along with 
a few lump sum payments as of June 2007 for the $3,759.68 in 
retroactive SSI monies owed to C.M.  It is not currently 
shown, however, that the appellant is having to pay out more 
money per month than she takes in income as her most recent 
expense report did not demonstrate that she had more than 
$932.67 in expenses and she can presumably use the SSI 
retroactive monies as a supplement to income until she is 
able to return to work.  In this regard the Board notes that 
the appellant has reported that she has additional medical 
expenses and a number of outstanding debts but has not 
adequately shown how much she is paying per month for these 
debts and expenses.  Thus, based on what has been reported 
the Board is not able to find that she is paying out more per 
month than she is taking in.  

Additionally, it is also clear that the veteran has 
significant financial responsibilities in providing for his 
spouse and the six children who live with him and that a 
special apportionment could very likely cause him financial 
hardship.  Indeed, the veteran's reported monthly expenses 
are greater than his monthly income.  There is also no 
evidence that the veteran is not reasonably discharging his 
responsibility for the support of C.M.  


ORDER

Apportionment of the veteran's disability compensation 
benefits on behalf of his minor child, C.M., is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


